Citation Nr: 0603602	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right foot 
weakness, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left foot 
weakness, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right thigh 
traumatic myositis and myalgias, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran had active service from August 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a September 2003 rating determination by the Waco, 
Texas, Regional Office (RO).

In September 2003, the RO granted service connection 
separately for traumatic patellar tendonitis of the right 
knee (previously characterized as right thigh and right knee 
condition), and assigned a 30 percent rating effective July 
2003, the date of receipt of claim.  The veteran has not 
voiced any disagreement with the separate 30 percent rating; 
therefore, there is no need for further action on that issue.  


FINDINGS OF FACT

1.  The veteran's right foot weakness is primarily manifested 
by pain, mild instability, mild weakness, and calcaneal 
spurs, without evidence of functional limitation that is 
productive of more than a moderate degree of disability.

2.  The veteran's left foot weakness is primarily manifested 
by pain, mild instability, moderate weakness, and calcaneal 
spurs, without evidence of functional limitation that is 
productive of more than a moderate degree of disability.

3.  The traumatic myositis and myalgia of the right thigh is 
productive of no more than minimal, if any, functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right foot 
weakness have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a. Diagnostic Code 
5284 (2005).

2.  The criteria for an increased evaluation for left foot 
weakness have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a. Diagnostic Code 
5284 (2005).

3.  The criteria for an increased evaluation for traumatic 
myositis and myalgia of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).




In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in August 2003, prior to the initial AOJ 
decision in September 2003.  

The record reflects that the veteran was provided with copies 
of the September 2003 rating decision and the January 2004 
statement of the case.  By way of these documents, he was 
informed of the evidence needed to support his claims for 
increased ratings.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letter dated in August 2003, the RO advised the veteran of 
the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  It is clear, from submissions by 
and on behalf of the veteran, that he is fully conversant 
with the legal requirements in this case.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records 
and post-service outpatient treatment records, and the 
reports of VA examinations in August 2003 and September 2004 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claims file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

In a February 1944 rating action, service connection was 
granted for bilateral weak feet.  This disability was the 
subject of subsequent adjudication by the RO between 1944 and 
1995, and a 10 percent evaluation was ultimately assigned.  
In February 1970 the RO granted service connection for injury 
residuals to the right thigh and right knee.  A 10 percent 
evaluation was assigned.  

In support of the veteran's July 2003 claim for increased 
ratings are VA and private treatment records dated from 
August 2002 to June 2003.  These records primarily show 
treatment for symptoms associated with the veteran's non-
service-connected diabetes, including diabetic foot care.  

On VA examination in August 2003, the veteran complained of 
chronic right thigh pain as well as pain and weakness of both 
feet.  He said the pain would increase with minimal prolonged 
standing or walking, and interfered with his daily 
activities.  He also complained of a lack of endurance and 
chronic fatigue.  He took Tylenol and vitamins as needed with 
minimal relief.  He also used a cane prescribed by his VA 
physician.  Examination of the right thigh revealed some pain 
and tenderness to palpation involving the anterior aspect of 
the right thigh and femur.  There was no evidence of 
shortening of the bone.  The diagnosis was traumatic and 
chronic myositis and myalgias involving the right thigh and 
right femur.  

Examination of the right foot revealed pain and tenderness to 
palpation of the plantar aspect.  There was mild instability 
and mildly severe weakness.  There was no evidence of edema, 
callosities, or skin changes.  There were no vascular 
changes, hammertoes, flat feet, or hallux valgus.  There were 
X-rays findings of calcaneal spurs.

Examination of the left foot revealed pain and tenderness to 
palpation of the plantar aspect.  There was mild instability 
and moderately severe weakness.  There was no evidence of 
edema, callosities, skin changes, or vascular changes.  There 
were no deformities and no flat feet or hallux valgus.  There 
were X-ray findings of calcaneal spurs.  

On VA examination in September 2004, the veteran complained 
of weakness, pain, swelling, and heat in both feet.  He also 
complained of fatigability and lack of endurance.  He stated 
that at rest there were no symptoms.  However, with standing 
and walking he experienced pain in the plantar aspects of the 
feet.  He reported episodes of flare-ups occurring three to 
four times a day and lasting 5 to 10 minutes.  He described 
the pain as sharp and severe, but alleviated by rest.  He 
used acetaminophen twice a day and analgesic ointments 
(capsaicin) at bedtime with good relief of symptoms and no 
apparent side effects.  With acute flare-ups he said he would 
experience some limitation of mobility, particularly walking.  
He used corrective shoes and a walker.  He was able to walk 
three times a day for about two blocks, and exercise on a 
bike for about 10 minutes twice a day.  He denied any 
previous surgery or injury to either foot.  He had worked as 
a school custodian from 1960 until his retirement in 1982, 
with no of period of incapacitation due to his feet.  The 
veteran denied any limitation in performance of daily living 
activities.  

Examination of the left foot was negative for swelling, but 
there was 3+ pedal edema.  There was tenderness in the 
plantar aspect, along the longitudinal arch.  There was no 
objective evidence of painful joint motion or weakness.  
However, there was mild functional limitation, on standing 
and walking.  There was no evidence of erythema, calluses, or 
abnormal shoe wear patterns to indicate abnormal 
weightbearing.  There were X-ray findings of degenerative 
arthritis of the metatarsophalangeal joint of the left great 
toe.  

Examination of the right foot revealed pitting pedal edema, 
tenderness in the plantar aspect along the longitudinal arch 
and mild weakness.  There was evidence of mild functional 
impairment on standing and walking.  There was no evidence of 
erythema, calluses, or abnormal shoe wear patterns to 
indicate abnormal weightbearing.  X-rays of the right foot 
demonstrate moderate osteoporosis.  

During examination, the veteran also complained of right 
thigh pain which was intermittent, sharp, and mild-to-
moderate in intensity, particularly when walking.  The pain 
was alleviated by rest and medication.  He denied weakness, 
stiffness, swelling, redness, or heat.  However with flare-
ups there was some limitation of mobility.  There was no 
associated injury affecting the bony structures or 
neurovascular structures.  There was no incapacitation from 
work, and he denied any limitation in performance of daily 
living activities.  He only experienced right thigh pain when 
walking.  Examination of the right thigh was negative for 
swelling, erythema, or muscle atrophy.  There was mild 
tenderness along the anterior aspect.  Flexion of the right 
hip was 0 to 120, extension 0 to 20, abduction 0 to 35, 
adduction 0 to 20, internal rotation 0 to 20 degrees and 
external rotation 0 to 35 degrees.  X-rays of the right femur 
were normal.  The examiner concluded the traumatic myositis 
and myalgias of the right thigh had resolved.  

In an addendum dated in February 2005, the examiner concluded 
that the bilateral foot weakness was multifactorial, and that 
the veteran had diffuse extensive atherosclerotic changes of 
both lower extremities with claudication.  The examiner noted 
that the veteran's condition was complicated by his diabetes 
mellitus and other medical conditions.  He again concluded 
that the traumatic myositis and myalgia in the right thigh 
had resolved.  

III.  Pertinent Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App.  55, 58 (1994).  

A.  Left and Right Foot Weakness 

The RO has assigned separate 10 percent disability 
evaluations for weakness of the right and left foot, rated by 
analogy under Diagnostic Code (DC) 5284, foot injuries.  
Under this diagnostic code, a 10 percent evaluation is 
warranted for a moderate foot injury, a 20 percent evaluation 
is assigned for moderately severe foot injury, and a 30 
percent evaluation is assigned for severe foot injury.  See 
38 C.F.R. §§ 4.20, 4.71, (2005).  

In this case, the veteran's left foot and right foot 
disabilities show minimal symptomatology.  Recent VA 
examinations show at most mild to moderate clinical findings, 
comprised essentially of complaints of pain with ambulation.  
The veteran reported use of various appliances, including a 
walker, a cane, and corrective shoes, but has been able to 
perform his usual daily activities.  He reported that he is 
easily fatigued and unable to maintain the required endurance 
on an extended basis, however, despite these symptoms, the 
veteran remained fully ambulatory and functional.  Although 
X-ray evidence shows osteoporosis and arthritis of a very 
mild nature in the left great toe, the examiner did not 
report any significant loss of motion of either foot.

Disability such as that described on examination, namely 
complaints of pain with walking or prolonged standing, does 
not amount to disability that warrants a characterization of 
moderately severe, as that term is used in DC 5284.  The term 
"moderately severe" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  For example, a 
20 percent rating may also be assigned in cases where the 
veteran has claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2005).  
The veteran's disability, which has been shown to cause only 
pain with walking or prolonged standing, does not rise to 
such levels.  In other words, it is not the sort of 
disability contemplated by the rating criteria for a 20 
percent rating.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  

The veteran's primary complaint regarding his left and right 
foot disabilities is pain. Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
Rating Schedule does not require a separate rating for pain. 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In light of his 
subjective complaints and any associated functional 
limitations, the Board finds that the left and right foot 
disabilities are appropriately compensated by the separate 10 
percent ratings that have been assigned on the basis of 
functional loss due to pain with application of 38 C.F.R. 
§§ 4.40, 4.45, and is in accordance with a level of 
impairment contemplated by the provisions of DC 5284 for a 
moderate disability from a foot injury.  The evidence does 
not show functional limitation such as to approximate a 
moderately severe disability, needed for a 20 percent rating 
under DC 5284 with application of 38 C.F.R. §§ 4.40, 4.45.

Under the Rating Schedule, a higher rating may be assigned to 
several other foot disabilities, if shown.  These are 
flatfoot (DC 5276), claw foot (DC 5278), and malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283).  38 
C.F.R. § 4.71a (2005).  However, the medical evidence does 
not show that any of these conditions have been demonstrated 
and shown to be a manifestation of the service-connected 
disabilities, and the veteran does not claim that any of them 
are present.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the ratings 
currently assigned, and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted.  Therefore a preponderance of the evidence is 
against the veteran's claims and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002)

B.  Right Thigh

The veteran's right thigh disability is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2005).  

Under DC 5255, a rating of 10 percent is warranted for 
malunion with slight knee or hip disability.  A 20 percent 
disability rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  38 C.F.R. § 4.71a (2005).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2005).

The Board finds that the veteran's right thigh disability 
does not warrant a higher rating this diagnostic code.  
Although he complains that the pain has worsened, it does not 
appear that he has sought VA treatment for this disability, 
and he did not complain of this problem during treatment for 
other problems.  According to the VA examiner in 2004, his 
right thigh condition had resolved, causing little 
disability.  Examination has revealed no objective evidence 
of disability, and X-rays are normal.  Thus, a higher 
evaluation, which would require a showing of moderate 
impairment, is not warranted.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 10 percent under DC 5255.  He has not identified any 
functional limitation, which would warrant a higher rating 
under any applicable rating criteria.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  The only possibilities for 
a higher disability evaluation would be under Diagnostic Code 
5253 for limitation of abduction; under DC 5252, for 
limitation of flexion of the right thigh; under DC 5250 for 
ankylosis of the right hip, or under DC 5254, for evidence of 
flail joint of the right hip, none of which is present in 
this case. 

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned, and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  
Therefore a preponderance of the evidence is against the 
veteran's claim as to the thigh, and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002)


ORDER

Entitlement to an increased evaluation for weakness of the 
right foot is denied.  

Entitlement to an increased evaluation for weakness of the 
left foot is denied.  

Entitlement to an increased evaluation for traumatic myositis 
and myalgia of the right thigh is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


